DETAILED ACTION
This action is in response to the RCE filed 03 March 2022.
Claims 1–21 are pending. Claims 1, 10, and 19 are independent.
Claims 1–21 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 20 December 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 20 December 2021 have been fully considered but they are not persuasive.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues that Himes does not displaying content related to user actions for annotating data items, including a graph of annotations (remarks, p. 10). However, other cited references teach such a graph. In particular, Chung (“VizCept”) teaches displaying a graph of concepts in documents that have been identified by users, as well as labels connecting those concepts created by users (Chung, p. 110).
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–21 are rejected under 35 U.S.C. § 103 as being unpatentable over Beckett et al. (US 2015/0089366 A1) [hereinafter Beckett] in view of Himes et al. (US 2011/0218820 A1) [hereinafter Himes] and Chung et al.1 (“VizCept: Supporting Synchronous Collaboration for Constructing Visualizations in Intelligence Analysis”) [hereinafter Chung].
Regarding independent claim 1, Beckett teaches [a] computer-implemented method for playback of sense-making operations, the method comprising:	receiving first session data that includes a set of timeline steps, […]; “obtaining data indicating multiple operations made to the graph”; “wherein the data further includes corresponding timestamps at which each operation occurred” (Beckett, ¶ 7).	receiving a playback command to display a first sequence of timeline steps included in the set of timeline steps; “The playhead indicator can also be moved along the timeline by using transport controls such as 160, 162, 	automatically generating a first graph based on a plurality of timeline steps included in the first sequence of timeline steps, wherein the first graph is generated to include a topology that encodes content and relationships among nodes, […]; and “determining which operations have timestamps that are within a predetermined interval of the playhead indicator's particular time position; and illustrating the determined operations in the display of the graph.” (Beckett, ¶ 7); “For example, the layout methods described herein may be adaptable to any application that uses graphs to represent data. This includes, among others, semantic web applications, GIS applications, applications for managing cell-phone tower networks, and so forth” (Beckett, ¶ 53); “A gesture or keystroke can impose a change in magnification level. At different levels, nodes may change appearance. For example, morphing from a circle representing the node to a dialog box asking for input, or a table providing details about the data in the node” (Beckett, ¶ 42); “In this example, the graph is a circular node-edge graph having nodes such as 132, 134 and 136 interconnected by edges such as 138.” (Beckett, ¶ 19); “In a particular embodiment, an operation is defined by type (e.g., add, delete, modify); object (e.g., node, edge, position, or a combination of these); actor (e.g., person, group, software agent, business organization or other entity); and a time of occurrence or “timestamp”, where each step has a timestamp and contain data items for operations, objects, and actors (Beckett, ¶ 25).	rendering the first graph for display in a first interface that resides within a first portion of a display area; and “illustrating the determined operations in the display of the graph” (Beckett, ¶ 7).	[…]
	wherein each timeline step included in the set of timeline steps corresponds to a user action performed to annotate data in a data set A timeline view includes a number of events, each event being a concept [annotation] identified by a user (Chung, p. 110, § 3.3). The concepts are added by the users by searching a set of documents, manually typing the concept, or from automatically generated suggestions (Chung, p. 109, § 3.1).	[automatically generating a first graph based on a plurality of timeline steps included in the first sequence of timeline steps, wherein the first graph is generated to include a topology that encodes content and relationships among nodes,] wherein the nodes represent one or more user actions for annotating data items corresponding to the plurality of timeline steps A concept map [graph] is generated based on concepts identified by users in data files [annotations] and connections made between the concepts (Chung, p. 109–110). The interface also includes a timeline which displays the concepts from the concept map (Chung, p. 110).
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Beckett with those of Chung. Doing so would have been a matter of substituting one known element (a graph/timeline of brain activity data) with another (a graph of concepts/annotations) to obtain a predictable result (an interface displaying a graph and corresponding 
Beckett/Chung teaches displaying a graph of annotations and a timeline, as well as displaying annotations separately (the “workspace” in Chung, p. 109) and in the timeline (Chung, p. 110, Figure 5), but does not expressly teach updating the display of annotations based on rendering the graph and/or timeline. However, Himes teaches:	based on rendering the first graph for display and at least one timeline step included in the plurality of timeline steps, updating an annotation interface to display one or more annotations associated with at least one of the one or more user actions for annotating the data items that are represented by the nodes in the first graph, wherein the annotation interface resides within a second portion of the display area. A user interface including a graph, a timeline, and a table of annotations (Himes, ¶¶ 69–77, FIGs. 6 and 7). The table of annotations is updated based on the timeline steps (Himes, ¶¶ 86–87).
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Himes with those of Beckett/Chung. One would have been motivated to do so in order to make it easier for the user to review the annotations (Himes, ¶ 6).
Regarding dependent claim 2, the rejection of parent claim 1 is incorporated and Beckett/Chung/Himes further teaches:	wherein the plurality of timeline steps includes each timeline step included in the first sequence of timeline steps. The timeline displays each 
Regarding dependent claim 3, the rejection of parent claim 1 is incorporated and Beckett/Chung/Himes further teaches:	retrieving a reference from the data set that is associated with at least one of the plurality of timeline steps included in the first sequence of timeline steps; and A document associated with a concept is displayed (Chung, p. 110, Figure 5).	displaying, after rendering the first graph, the reference simultaneously with the first graph. The document is displayed in the timeline [which is displayed with the graph] (Chung, p. 110, Figure 5).
Regarding dependent claim 4, the rejection of parent claim 1 is incorporated and Beckett/Chung/Himes further teaches:	retrieving a first annotation from an annotation set associated with the data set, wherein the first annotation is associated with at least one of the plurality of timeline steps included in the first sequence of timeline steps; and The concept map [graph] is generated by retrieving data from a server (Chung, p. 111, § 4).	displaying, after rendering the first graph, the first annotation simultaneously with the first graph. Each node displays the concept text, and the edges display the text of each label (Chung, p. 110).
Regarding dependent claim 5, the rejection of parent claim 4 is incorporated and Beckett/Chung/Himes further teaches:	wherein the first annotation is included in the first graph. The 
Regarding dependent claim 6, the rejection of parent claim 4 is incorporated and Beckett/Chung/Himes further teaches:	retrieving a reference from the data set that is associated with at least one of the plurality of timeline steps included in the first sequence of timeline steps; A document associated with a concept is displayed (Chung, p. 110, Figure 5).	displaying, after rendering the first graph, the reference simultaneously with the first graph; The document is displayed in the timeline [which is displayed with the graph] (Chung, p. 110, Figure 5).	determining a portion of the reference is associated with the first annotation; and The concept is displayed within the document (Chung, p. 110, Figure 5).	highlighting the portion of the reference when displayed. The concept is displayed by highlighting the text (Chung, p. 110, Figure 5).
Regarding dependent claim 7, the rejection of parent claim 1 is incorporated and Beckett/Chung/Himes further teaches:	displaying, after rendering the first graph, the set of timeline steps from the session data simultaneously with the first graph. The timeline is displayed with the concept map [graph] (Chung, p. 109, Figure 1).
Regarding dependent claim 8, the rejection of parent claim 1 is incorporated and Beckett/Chung/Himes further teaches:	receiving a first user action performed to annotate data in the data set; and Users can input concepts (Chung, p. 109) and labels (Chung, 	storing the first user action as an additional timeline step in the set of timeline steps in the first session data. The data, including the timeline, is stored on a server (Chung, p. 111, § 4).
Regarding dependent claim 9, the rejection of parent claim 1 is incorporated and Beckett/Chung/Himes further teaches:	receiving, after rendering the first graph, a first user action performed to annotate data in the data set; and Users can add additional concepts/labels and other users can update the graph to view the new data (Chung, p. 110).	storing the first user action as a timeline step in a second set of timeline steps that is included in second session data. The annotations may be divided into multiple sessions (Chung, p. 113).
Regarding independent claim 10, this claim recites limitations similar to those of claim 1, and therefore is rejected for the same reasons. Beckett/Chung/Himes further teaches [o]ne or more non-transitory computer-readable storage media “Computer system 506 houses familiar subsystems such as a processor, memory, hard disk drive, solid state drive, network interface, graphics card, etc.” (Beckett, ¶ 47).
Regarding dependent claim 11, the rejection of parent claim 10 is incorporated and Beckett/Chung/Himes further teaches:	wherein receiving the playback command to display the first sequence of timeline steps comprises receiving an indication from a user-selectable button in a playback interface. “Playback in this case is a result of 
Regarding dependent claim 12, the rejection of parent claim 10 is incorporated and Beckett/Chung/Himes further teaches:	wherein receiving the playback command to display the first sequence of timeline steps comprises receiving an indication of a movement of a marker along a timeline slider, wherein the timeline slider corresponds to the first sequence of timeline steps. “As playhead indicator 210 moves along the timeline to the right (assuming forward automatic playback button 166 in FIG. 1 has been pressed), the event or operation markers that come within the playhead indicator's window area are used to trigger animations of the operation in display area 140 of FIG. 1” (Beckett, ¶ 23).
Regarding dependent claim 13, the rejection of parent claim 10 is incorporated and Beckett/Chung/Himes further teaches:	wherein receiving the playback command to display the first sequence of timeline steps comprises receiving an indication of a selection of a graphical representation of the plurality of timeline steps included in the first sequence of timeline steps. “For example, the user may point and click with a mouse, trackpad, touch screen or other method to indicate a position on the timeline… When a left mouse button is clicked, the playhead indicator jumps to the pointer position”, where the position on the timeline is indicated by markers or timeline steps (Beckett, ¶ 21).
Regarding dependent claim 14, this claim recites limitations similar to those of claim 2, and therefore is rejected for the same reasons.
Regarding dependent claim 15, this claim recites limitations similar to those of claim 3, and therefore is rejected for the same reasons.
Regarding dependent claim 16, this claim recites limitations similar to those of claim 4, and therefore is rejected for the same reasons.
Regarding dependent claim 17, this claim recites limitations similar to those of claim 6, and therefore is rejected for the same reasons.
Regarding dependent claim 18, this claim recites limitations similar to those of claim 9, and therefore is rejected for the same reasons.
Regarding independent claim 19, this claim recites limitations similar to those of claim 1, and therefore is rejected for the same reasons. Beckett/Chung/Himes further teaches one or more memories storing instructions and one or more processors that are coupled to the one or more memories “Computer system 506 houses familiar subsystems such as a processor, memory, hard disk drive, solid state drive, network interface, graphics card, etc.” (Beckett, ¶ 47).
Regarding dependent claim 20, this claim recites limitations similar to those of claim 3, and therefore is rejected for the same reasons.
Regarding dependent claim 21, the rejection of parent claim 1 is incorporated and Beckett/Chung/Himes further teaches:	rendering a timeline for display, wherein the timeline includes the plurality of timeline steps included in the first sequence of timeline steps. “showing one or more of the operations on the timeline at the time indicated by the corresponding timestamps” (Beckett, ¶ 7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached on Monday through Friday, 8:30 a.m. to 6 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/ANDREW R DYER/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        
/Tyler Schallhorn/Examiner, Art Unit 2176




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited by Applicant in the IDS filed 02 March 2020.